UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to CEREBAIN BIOTECH CORP. (Exact name of registrant as specified in its charter) Nevada 000-54381 26-1974399 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer
